*692OPISIOH.
By I)is Honor John St. Paul.
\ On Motion to Consolidate: Tho appellant has moved to consolidate this appeal with tho appeal in Ho. 8302, entitled " P. J. Slanagan, Admihistrator Vs land Development Co," on tho ground that the two appeals are so intimately connected that they should ho heard and disposal, o? to-other. But Motions to Dismiss have beon made in both uppoals; and hence the motion to consolidate is premature, ior it may he that this appeal or the other, or both, will be dismissed; and we cannot entertain a motion to consolidate two appeals until we have first determined to entertain them both. The Motion to Consolidate is therefore denied at this time.
On Motion to Dismiss; I. The first ground urged is that this appeal was taken in one case whilst the judgment uppealed from was rendered in a different case. There is no merit in this contention. It appears that in the court below there was some-cyrelessness which has resulted in mining up tho titles of two cases intimately connected; but tho fact remains that on April 1st Judge Sogers of the Civil District Court rendered the judgment herein complained of, and on April 19th the same Judge Rogers, granted this appeal from that same judgment, describing *693it so minutely by number, date and substance, that there cun be no mistuhing whet judgment was appealed from, despite the confusion in titles in the written notion of appeal, That is sufficient. 3. 0. 573.
2. The next ground urged is that the transcript is not complete because certain pleadings, etc, V'ere not brought up. Under Act 220 of 1910, p. £88, a defective transcript is no longer ground for dismissing an appeal. The remedy is to supplement the transcript by bringing up the missing parts; Hayne vs Assessors, 143 La 697 (701). In this case the missing portions are already, physically before us, towit, in the appeal Ho.-8302, above mentioned.
3. The third contention is that this court has no jurisdiction over this appeal, as it involves the execution of a judgment of the Supreme Court. Granted, generally (but with certain qualifications, presently immaterial) that no inferior court can prevent or hinder the execution of a judgment of the Supreme Court; nevertheless it is quite a different thing when the question presented is not whether the judgment of the Supreme Court shall or shall not be executed, but whether the method of execution actually pursued is appropriate to a particular judgment (whether rendered by the Supreme Court or by any other *694court); for i ¡stance whether a writ of ¿i Pa is an appropriate method of executing a r.ionc-yod judgment against a succession or an insolvent, -and suich is tho question herein prosented; wherein the jurisdiction, original or appellate, is governed (as in other cases) by the amount and nature of tho controversy.
4. .another contention is, that the amount herein involved is above the jurisdiction of this court; for this, tov'it, that if tjje value (or ulleged value) of the property soloed is tho test of jurisdiction in a sv.it to enjoin such seizure, thon whe property seised herein is a suit upon gwif an alleged claim for ¿2970, which exceeds tho jurisdiction of this court. But in an injunction suit to restrain a seizure, where the right to the writ itself is involved, the matter in controversy and test of jurisdiction is the amount of the writ and not the value of the property seized. Hunday vs Lyons, 35 An 990. And here the very right to the 'mrit is questioned since it is claimed that a writ of Pi Pa cannot issue at all against a succession.
5. Or else the amount involved is below tho jurisdiction of this court; for this, towit, that the writ (balance due thereoh) amounts to ('.171,73, against which appellant claims a credit of $74, leaving only .$97,73 in controversy.
*695June 1921.
But aa appellee has no where confessed that the $74 is truly due appellant as a oredit, it follows that the writ still calls for, and the appellee is still seeking to recover, the full sum of $171,73; which is therefore the amont in controversy and test of jurisdiction.
She ltotion to Dismiss is therefore Denied.
Hew Orleans La,